Name: Commission Regulation (EC) No 1813/2001 of 14 September 2001 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the conditions for, the grant of and the withdrawal of recognition of interbranch organisations
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  European Union law;  labour law and labour relations
 Date Published: nan

 Avis juridique important|32001R1813Commission Regulation (EC) No 1813/2001 of 14 September 2001 laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the conditions for, the grant of and the withdrawal of recognition of interbranch organisations Official Journal L 246 , 15/09/2001 P. 0007 - 0008Commission Regulation (EC) No 1813/2001of 14 September 2001laying down the detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the conditions for, the grant of and the withdrawal of recognition of interbranch organisationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), as amended by Commission Regulation (EC) No 939/2001(2), and in particular Article 13(7) thereof,Whereas:(1) Article 13 of Regulation (EC) No 104/2000 lays down in particular that interbranch organisations in the fisheries and aquaculture sector may be recognised where they cover a significant share of the quantities produced, processed or marketed by the members of each branch concerned, in the region in question. In order to guarantee a balanced territorial presence, interbranch organisations must attain a minimum level of representativeness in each region covered, if they operate in more than one region.(2) The information that the interbranch organisations must supply to the Member State for the purposes of recognition must be specified.(3) Member States should be required to carry out checks on the activities of interbranch organisations and inform the Commission, at regular intervals, whether or not those organisations meet the conditions for recognition.(4) Certain aspects of the procedure whereby a Member State grants, refuses or withdraws recognition of interbranch organisations need to be defined.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 11. An interbranch organisation shall be considered to be representative at a regional level within the meaning of Article 13(1)(b) of Regulation (EC) No 104/2000 where it accounts for at least one third of the quantities produced, processed or marketed by the members of each of the branches represented by that organisation in the region in question.2. Where an interbranch organisation is active in several regions, it must represent at least 20 % of the quantities produced, processed or marketed in each of the regions in question.Article 2Applications for recognition of an interbranch organisation, addressed to the Member State, shall contain at least information concerning the following:(a) compliance with the terms of representativeness referred to in Article 1;(b) the rules of the organisations or associations which constitute that organisation;(c) the rules governing the constitution of the interbranch organisation;(d) details of the activities carried out by the members of that organisation in accordance with Article 13(1)(d) of Regulation (EC) No 104/2000;(e) the geographical area in which the interbranch organisation operates.The interbranch organisation shall also send the Member State all other documents and background information required for an understanding of its activities.Article 31. Pursuant to Article 13(3)(b) of Regulation (EC) No 104/2000, the Member States shall carry out a check at least once a year, and particularly for the purposes of submitting an annual activity report, to ascertain that interbranch organisations comply with the terms and conditions for recognition.2. Member States shall transmit to the Commission a report on the checks referred to in paragraph 1, within no more than two months of their completion.Article 41. Where recognition is refused or withdrawn, reasons shall be given for the Member State's decision.2. Where it is planned to withdraw recognition, the Member State shall notify that intention together with the reasons for the withdrawal to the interbranch organisation, requesting it to submit its observations within a specified period.Article 5This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 132, 15.5.2001, p. 10.